Case 3:17-cv-00771-CHB-RSE Document 30 Filed 12/17/18 Page 1 of 1 PageID #: 3292




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

   CHASIETY LANGHAMMER,                               )
                                                      )
           Plaintiff,                                 )         Civil Action No. 3:17-CV-771-CHB
                                                      )
   v.                                                 )
                                                      )         ORDER OF DISMISSAL WITH
   HARTFORD LIFE AND ACCIDENT                         )               PREJUDICE
   INSURANCE COMPANY,                                 )
                                                      )
           Defendant.                                 )

                                         ***    ***       ***    ***
        This matter is before the Court on the parties’ Stipulation of Dismissal with Prejudice [R.

 29] of each of plaintiff’s claims against the defendant in this matter, signed by all parties who

 have appeared pursuant to Fed. R. Civ. P 41(a)(1)(A)(ii). Accordingly, and the Court being

 otherwise sufficiently advised,

        IT IS HEREBY ORDERED that this matter is DISMISSED WITH PREJUDICE, all

 dates and deadlines are hereby VACATED, and this matter is STRICKEN from the Court’s

 active docket, with each party to bear its own costs and fees.




         December 14, 2018




 cc:    Counsel of Record




                                                 -1-
